             Case 2:20-cv-03740-VAP-PJW Document 23 Filed 08/12/20 Page 1 of 7 Page ID #:168




                   1 LATHAM & WATKINS LLP
                       Meryn C. N. Grant (State Bar No. 291315)
                   2   meryn.grant@lw.com
                   3 355 South Grand Avenue, Suite 100
                     Los Angeles, California 90071-1560
                   4 Telephone: +1.213.485.1234
                   5 Facsimile: +1.213.891.8763
                   6
                       LATHAM & WATKINS LLP
                   7     Benjamin A. Naftalis (pro hac vice forthcoming)
                   8     benjamin.naftalis@lw.com
                         Kevin M. McDonough (pro hac vice forthcoming)
                   9     kevin.mcdonough@lw.com
               10      885 Third Avenue
                       New York, New York 10022-4834
               11
                       Telephone: +1.212.906.1200
               12      Facsimile: +1.212.751.4864
               13 Counsel for Defendants and Nominal Defendant Funko, Inc.
               14
                                       IN THE UNITED STATES DISTRICT COURT
               15                        CENTRAL DISTRICT OF CALIFORNIA
               16
               17      IN RE FUNKO, INC. DERIVATIVE
                                                                  Lead Case No. 2:20-cv-03740-VAP-
               18      LITIGATION                                 PJW
               19      −−−−−−−−−−−−−−−−−−−−−−−−−−−−−
                                                                  STIPULATION TO STAY ACTION
               20      This Document Relates to:
                       ALL ACTIONS
               21
               22
               23           WHEREAS, on April 23, 2020, Plaintiffs Franco Cassella, Dean Marconi, and
               24 Jacoby Plummer filed a shareholder derivative action on behalf of nominal defendant
               25 Funko, Inc. (“Funko” or the “Company”) in this Court alleging breaches of fiduciary
               26 duty, unjust enrichment, and violations of Section 10(b) of the Securities Exchange Act
               27 of 1934 (the “Exchange Act”) and Securities and Exchange Commission (“SEC”) Rule
               28 10b-5 promulgated thereunder against defendants Brian Mariotti, Gino Dellomo,

                                                                           LEAD CASE NO. 2:20−cv−03740−VAP−PJW
ATTORNEYS AT LAW                                              1                   STIPULATION TO STAY ACTION
  LOS ANGELES
             Case 2:20-cv-03740-VAP-PJW Document 23 Filed 08/12/20 Page 2 of 7 Page ID #:169




                   1 Michael Lunsford, Charles Denson, Adam Kriger, Ken Brotman, and Diane Irvine, and
                   2 nominal defendant Funko, captioned Franco Cassella, et al. v. Brian Mariotti, et al.,
                   3 Case No. 2:20-cv-03740 (C.D. Cal.) (the “Cassella Action”);
                   4        WHEREAS, on May 5, 2020, the Court entered an Order relating the Cassella
                   5 Action to a related securities class action pending in this Court, captioned Gilberto
                   6 Ferreira v. Funko, Inc., et al., Case No. 2:20-cv-02319-VAP-PJW (C.D. Cal.) (the
                   7 “Securities Litigation”), and transferred the Cassella Action to Judge Virginia A.
                   8 Phillips and Magistrate Judge Patrick J. Walsh (see Cassella Action, Dkt. #12);
                   9        WHEREAS, on June 5, 2020, Plaintiff Amber Evans filed a shareholder
               10 derivative action on behalf of nominal defendant Funko in this Court alleging breaches
               11 of fiduciary duty, unjust enrichment, waste of corporate assets, and for contribution
               12 under Sections 10(b) and 21D of the Exchange Act against defendants Brian Mariotti,
               13 Jennifer Fall Jung, Russell Nickel, Ken Brotman, Gino Dellomo, Charles Denson,
               14 Diane Irvine, Adam Kriger, Michael Lunsford, and Sarah Kirshbaum Levy (captioned
               15 Amber Evans v. Brian Mariotti, et al., Case No. 2:20-cv-05001 (the “Evans Action”);
               16           WHEREAS, on June 16, 2020, Plaintiff Michael Igelido filed a shareholder
               17 derivative action in this Court alleging substantially similar facts as the Cassella and
               18 Evans Actions, and making similar claims against the same defendants as the Evans
               19 Action, captioned Michael Igelido v. Brian Mariotti, et al., Case No. 2:20-cv-05177
               20 (the “Igelido Action,” and together with the Cassella and Evans Actions, collectively
               21 the “Derivative Action”);
               22           WHEREAS, on July 6, 2020, the Court entered an Order consolidating the
               23 Cassella Action, the Evans Action and the Igelido Action into this Derivative Action;
               24           WHEREAS, on July 31, 2020, Lead Plaintiffs in the Securities Litigation filed
               25 a First Consolidated Amended Class Action Complaint alleging, inter alia, that the
               26 Securities Litigation Defendants violated the Securities Exchange Act of 1934;
               27           WHEREAS, the Securities Litigation Defendants anticipate filing in the
               28 Securities Litigation a motion to dismiss for failure to state a claim;

                                                                            LEAD CASE NO. 2:20−cv−03740−VAP−PJW
ATTORNEYS AT LAW                                               2                   STIPULATION TO STAY ACTION
  LOS ANGELES
             Case 2:20-cv-03740-VAP-PJW Document 23 Filed 08/12/20 Page 3 of 7 Page ID #:170




                   1        WHEREAS, pursuant to the Private Securities Litigation Reform Act
                   2 (“PSLRA”), 15 U.S.C. § 78u–4(b)(3)(B), “all discovery and other proceedings shall be
                   3 stayed during the pendency of any motion to dismiss” and, as a result, until the
                   4 anticipated motion to dismiss in the Securities Litigation is decided, discovery in the
                   5 Securities Litigation will be stayed;
                   6        WHEREAS, in order to ensure economy of time and effort for the Court, for
                   7 counsel, and for litigants, Plaintiffs and Defendants have agreed that, in light of the
                   8 overlap between the Derivative Action and the Securities Litigation, and in light of the
                   9 automatic stay of discovery under the PSLRA, that the Derivative Action should be
               10 voluntarily stayed on the terms set forth below unless and until entry of an order finally
               11 resolving the motion to dismiss in the Securities Litigation and the exhaustion of all
               12 appeals related thereto; and
               13           WHEREAS, the Parties agree that this Stipulation is made in full reservation of
               14 and without waiver or prejudice of any rights, claims, objections, defenses, arguments,
               15 and motions in relation to the Complaint (or any subsequently filed complaint), whether
               16 jurisdictional, procedural, substantive or otherwise, that any party may have.
               17           IT IS HEREBY STIPULATED AND AGREED by the Parties and their
               18 undersigned counsel as follows:
               19           1.     The Derivative Action shall be temporarily stayed until the entry of an
               20 order finally resolving the motion to dismiss the amended complaint in the Securities
               21 Litigation and the exhaustion of all appeals thereto, as the stay will promote the
               22 efficient and orderly administration of justice by coordinating the prosecution of the
               23 Derivative Action and the Securities Litigation.
               24           2.     Defendants shall promptly notify Plaintiffs of any related derivative
               25 lawsuits of which they become aware.
               26           3.     The Parties agree that if the plaintiff in any related derivative lawsuit
               27 refuses to agree to a stay under similar terms, Plaintiffs may lift the agreed stay upon
               28 ten (10) days’ notice in writing.

                                                                              LEAD CASE NO. 2:20−cv−03740−VAP−PJW
ATTORNEYS AT LAW                                                3                    STIPULATION TO STAY ACTION
  LOS ANGELES
             Case 2:20-cv-03740-VAP-PJW Document 23 Filed 08/12/20 Page 4 of 7 Page ID #:171




                   1        4.     During the pendency of the stay, Plaintiffs may file a consolidated
                   2 complaint, though Defendants are not required to move against, answer or otherwise
                   3 respond to such a consolidated complaint during the pendency of the stay.
                   4        5.     Within fifteen (15) days following the lifting of the stay in accordance
                   5 with the provisions of this stipulation, the Parties will submit a proposed schedule to
                   6 the Court regarding Defendants’ response to the complaint in the Derivative Action.
                   7        6.     All deadlines, hearings, or conferences currently scheduled shall be
                   8 postponed until the date and time that will be specified in the proposed scheduling order
                   9 to be submitted by the Parties, or as otherwise set by the Court.
               10
               11 IT IS SO STIPULATED.
               12                                                    Respectfully Submitted By:
               13
               14      DATED: August 12, 2020                        LATHAM & WATKINS LLP
               15                                                    /s/ Meryn C. N. Grant
               16                                                    Meryn C. N. Grant
                                                                     (State Bar No. 291315)
               17
                                                                     355 South Grand Avenue, Suite 100
               18                                                    Los Angeles, California 90071-1560
               19                                                    Tel: 213.485.1234
                                                                     Fax: 213.891.8763
               20                                                    E-mail: meryn.grant@lw.com
               21
                                                                     Kevin M. McDonough
               22
                                                                     (pro hac vice motion forthcoming)
               23                                                    Benjamin A. Naftalis
               24                                                    (pro hac vice motion forthcoming)
                                                                     885 Third Avenue
               25                                                    New York, New York 10022-4834
               26                                                    Tel: 212.906.1200
                                                                     Fax: 212.751.4864
               27                                                    E-mail: kevin.mcdonough@lw.com
               28                                                    E-mail: benjamin.naftalis@lw.com

                                                                                LEAD CASE NO. 2:20−cv−03740−VAP−PJW
ATTORNEYS AT LAW                                                 4                     STIPULATION TO STAY ACTION
  LOS ANGELES
             Case 2:20-cv-03740-VAP-PJW Document 23 Filed 08/12/20 Page 5 of 7 Page ID #:172




                   1
                                                           Counsel for Nominal Defendant Funko,
                   2                                       Inc. and Defendants Brian Mariotti,
                   3                                       Gino Dellomo, Michael Lunsford,
                                                           Charles Denson, Adam Kriger, Ken
                   4
                                                           Brotman, Diane Irvine, Jennifer Fall
                   5                                       Jung, Russell Nickel, and Sarah
                   6                                       Kirshbaum Levy

                   7   DATED: August 12, 2020              GAINEY McKENNA & EGLESTON
                   8
                                                           /s/ Thomas J. McKenna
                   9                                       Thomas J. McKenna (pro hac vice)
               10                                          501 Fifth Avenue, 19th Floor
                                                           New York, NY 10017
               11
                                                           Telephone: (212) 983-1300
               12                                          Facsimile: (212) 983-0383
               13                                          Email: tjmckenna@gme-law.com
               14                                          Counsel for Plaintiffs Franco Cassella,
               15                                          Dean Marconi, and Jacoby Plummer and
                                                           Co-Lead Counsel
               16
               17      DATED: August 12, 2020              THE ROSEN LAW FIRM, P.A.
               18
                                                           /s/ Laurence M. Rosen
               19                                          Laurence M. Rosen
               20                                          (State Bar No. 219683)
                                                           355 South Grand Avenue, Suite 2450
               21                                          Los Angeles, California 90071
               22                                          Telephone: (213) 785-2610
                                                           Facsimile: (213) 226-4684
               23
                                                           Email: lrosen@rosenlegal.com
               24
               25                                          Counsel for Plaintiff Amber Evans and
                                                           Co-Lead Counsel
               26
               27
               28

                                                                      LEAD CASE NO. 2:20−cv−03740−VAP−PJW
ATTORNEYS AT LAW                                       5                     STIPULATION TO STAY ACTION
  LOS ANGELES
             Case 2:20-cv-03740-VAP-PJW Document 23 Filed 08/12/20 Page 6 of 7 Page ID #:173




                   1   DATED: August 12, 2020              TOSTRUD LAW GROUP, P.C.
                   2                                       /s/ Jon A. Tostrud
                   3                                       Jon A. Tostrud
                                                           1925 Century Park East, Suite 2100
                   4                                       Los Angeles, California 90067
                   5                                       Telephone: (310) 278-2600
                   6                                       Facsimile: (310) 278-2640
                                                           Email: jtostrud@tostrudlaw.com
                   7
                   8                                       Liaison Counsel for Plaintiffs Franco
                                                           Cassella, Dean Marconi, and Jacoby
                   9                                       Plummer
               10
                       DATED: August 12, 2020              /s/ Robert C. Moest
               11
                                                           Robert C. Moest, Of Counsel
               12                                          (State Bar No. 62166)
               13                                          2530 Wilshire Boulevard, Second Floor
                                                           Santa Monica, California 90403
               14                                          Telephone: (310) 915-6628
               15                                          Facsimile: (310) 915-9897
                                                           Email: RMoest@aol.com
               16
               17                                          Liaison Counsel for Plaintiff Michael
               18                                          Igelido

               19
               20                                          THE BROWN LAW FIRM, P.C.
                                                           Timothy Brown
               21                                          (pro hac vice)
               22                                          240 Townsend Square
               23                                          Oyster Bay, New York 11771
                                                           Telephone: (516) 922-5427
               24                                          Facsimile: (516) 344-6204
               25                                          Email: tbrown@thebrownlawfirm.net
               26                                          Counsel for Plaintiff Michael Igelido
               27
               28

                                                                      LEAD CASE NO. 2:20−cv−03740−VAP−PJW
ATTORNEYS AT LAW                                       6                     STIPULATION TO STAY ACTION
  LOS ANGELES
             Case 2:20-cv-03740-VAP-PJW Document 23 Filed 08/12/20 Page 7 of 7 Page ID #:174




                   1                                    ATTESTATION
                   2        I hereby attest pursuant to L.R. 5-4.3.4(a)(2)(i) that all other signatories listed
                   3 above, and on whose behalf the filing is submitted, concur in the content of this filing
                   4 and have authorized this filing.
                   5
                       Dated: August 12, 2020                 LATHAM & WATKINS LLP
                   6
                                                              By: /s/ Meryn C. N. Grant
                   7                                             Meryn C. N. Grant
                   8
                   9
               10
               11
               12
               13
               14
               15
               16
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28

                                                                               LEAD CASE NO. 2:20−cv−03740−VAP−PJW
ATTORNEYS AT LAW                                                 7                    STIPULATION TO STAY ACTION
  LOS ANGELES
